Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 1 of 9



                         EXHIBIT 18
       Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 2 of 9




                 DECLARATION OF MICHAEL ROBINSON

I, Michael Robinson, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have stated

      otherwise. If called as a witness, I could and would testify competently and

      truthfully to these matters.

   2. I am 54 years old, and I am from Jamaica.

   3. I am currently detained at Stewart Detention Center in Lumpkin, Georgia. I

      have been detained here since on or around February 14, 2020.

   4. I am seeking Asylum, Withholding of Removal, and protection under the

      Convention Against Torture, due to persecution I experienced as a bisexual

      man. I have 6 U.S. citizen children.

   5. I suffer from hypertension, asthma, cardiac murmur, high blood pressure, and

      benign prostatic hyperplasia (BPH). My asthma and heart conditions leave me

      susceptible to complications if I were to be exposed to COVID-19. The virus

      is known to attack the lungs, and mine are weakened by my asthma.

      Additionally, my heart is not functioning as well as it should be, leaving me

      more prone to larger heart issues if it is strained from this virus. I fear the virus

      would be fatal for me due to my already weakened health.

                                            1
    Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 3 of 9




6. I have had five or six different cellmates since I arrived at Stewart Detention

   Center. Until recently, I was detained with another person in a cell, which is

   very small. We shared a bathroom and everything else within the room. I slept

   on the bottom bunk, and my bunkmates slept on the top.

7. The cells are small and the bunk beds have the mattresses close to one another.

   It is not possible to stay six feet away from cellmates.

8. When new detained men were placed into my room, they were put there

   without having been tested to confirm they do not have COVID-19. Only one

   of my cellmates said he was quarantined for a couple of days before he was

   put in my cell. Most of them said that they had not been quarantined.

9. I am very concerned because one of my cellmates had a cough and was sick.

   He put in a request to see a doctor, but they said he wasn’t a priority so he

   didn’t see a doctor. He was not isolated from the rest of us.

10. The detention center is set up so that detainees are close to each other when

   we eat. We eat together in close quarters, where there are tables with chairs

   secured to the floor. It is not possible to move the seating. As a result, we are

   forced to eat near one another.

11. In general, the pods are crowded, making it not possible to maintain six feet

   of distance from other people. More people keep coming into the detention

   center.



                                       2
    Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 4 of 9




12. As of a couple of days ago, I was placed into what they are calling a quarantine

   pod because I am at high risk of being affected severely by the virus. I think

   there are about 20 other people in quarantine also. They moved all of the high-

   risk people into a single pod. I have my own cell, but I have my meals with

   the other people who are being quarantined. We also use the same showers,

   which are not regularly cleaned.

13. We have one dispenser that I think is hand sanitizer available in the common

   area of the pod, but we run out of it often. We have our own soap and we are

   expected to make it last until it is distributed again, like once a week. I often

   use less soap than I need because I am worried about running out. We also

   have to use this soap to wash our dishes that we get to each commissary food.

14. While I have money in my commissary account, there are no masks, gloves,

   or hand sanitizer available for purchase. Detainees have been asking for masks

   for weeks, but there is nothing available.

15. The officers who run the detention center have not trained me or the other

   detainees on how to try and limit the spread of COVID-19.

16. I understand that staff at Stewart Detention Center have been confirmed to

   have COVID-19. I also heard that a detainee has the virus. I tried asking who

   they knew had COVID-19, but they wouldn’t tell me. I do not know if I have

   already been exposed to COVID-19.



                                       3
   Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 5 of 9




17. Until very recently, I have not seen officers wearing masks or gloves.

   Detainees have not been provided masks or gloves. I heard a nurse saying that

   they have to reuse masks and that they are running out of supplies.

18. I have not witnessed officers washing their hands, and they sometimes do not

   wear gloves.

19. Officers routinely touch meal trays and other items in the living and eating

   areas of the detention centers. They also touch detainees when they cuff them

   or use force against them.

20. Yesterday, we had a recent incident after the guards used pepper spray on a

   detainee and the spray affected a bunch of us. It was very scary for me because

   I could not breathe, and I was coughing so much that I coughed blood. They

   used so much pepper spray that it came through two doors. Three people in

   my unit had to go to the medical unit.

21. I have not been tested for COVID-19, and I am not aware of anyone else in

   detention having been tested.

22. I know that there are other people who have chronic illnesses who are high

   risk for COVID-19 complications, but they have not been put in the quarantine

   pod.

23. I am particularly worried about my own health because my medical condition

   has worsened since entering ICE custody. A couple of weeks ago, my EKG



                                      4
    Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 6 of 9




   was so abnormal that the doctors at Stewart Detention Center were concerned

   enough to send me to the hospital, where I remained overnight for observation.

   As a result, my medications for my heart, kidneys, and blood pressure were

   changed because they were not sufficiently working to treat my underlying

   health problems. Since starting the medications, I have experienced severe

   side effects such as constant headaches, numbness in my mouth, and

   uncontrollable shaking.

24. After returning from the hospital, Dr. Brown told me she put in a request for

   me to go to a cardiologist concerning my heart, because the left side of my

   heart is swollen. This is why my EKG is still abnormal.

25. I have asked the medical staff at Stewart Detention Center to provide me with

   my medical records twice since my hospitalization, but I still have not

   received them. Since the medical staff have not been responsive to me before

   the COVID-19 threat, it is likely that they lack the capacity to handle COVID-

   19 cases at Stewart.

26. If I am released from detention, I will comply with any applicable conditions

   of release including attending check-ins and immigration court hearings.

27. I am also submitting with ICE, through my attorney, a Request for

   Humanitarian Release based on my medical issues.

28. If released, I would live with my family in Florida, my sister in Long Island,



                                      5
       Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 7 of 9




      New York, or my mother in Brooklyn, New York. In any of these places, I

      would be able to practice social distancing and self-quarantine.

   29. I have authorized my attorney to sign on my behalf given the difficulty of

      arranging visitation and travel in light of the current COVID-19 pandemic. If

      required to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at North Bay Village, Florida.




      ______________________________________________

      Rebecca Sharpless, on behalf of Michael Robinson




                                          6
       Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 8 of 9




                         ATTORNEY DECLARATION

I, Rebecca Sharpless, declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. My name is Rebecca Sharples. I am a licensed attorney in good standing in

      the state of Florida. I am an inactive attorney in good standing in the state of

      Washington.

   2. I represent the declarant, Michael Robinson, in his immigration case in Krome

      immigration court in Miami, Florida. Out of necessity in light of the COVID-

      19 pandemic, I signed Michael Robinson’s declaration on his behalf and with

      his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Miami-Dade County,



                                          7
       Case 1:20-cv-01449-SDG Document 4-19 Filed 04/03/20 Page 9 of 9




      Florida and unable to travel to Georgia under a state ‘Stay at home’ order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.

   5. In light of the above, to protect public health, I am not able to travel to the

      Stewart Detention Center in Lumpkin, Georgia, to obtain my client’s

      signature.

   6. I spoke with Michael Robinson via video conferencing, read the declaration

      to him, and confirmed the accuracy of the information therein. Michael

      Robinson has confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at North Bay Village, Florida.




      ______________________________________________

      Rebecca Sharpless, on behalf of Michael Robinson

      Professor

      Immigration Clinic

      University of Miami School of Law

      1311 Miller Drive, E-256, Coral Gables, FL 33146




                                          8
